Citation Nr: 1617642	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for left eye pterygium (claimed as with conjunctivitis, visual disturbances).

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for right eye pterygium, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral foot condition, and if so, whether service connection is warranted. 

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee condition, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee condition, and if so, whether service connection is warranted.

7.  Entitlement to service connection for degenerative joint disease (DJD) right upper extremity.

8.  Entitlement to service connection for DJD left upper extremity.

9.  Entitlement to service connection for a left shoulder condition. 

10.  Entitlement to service connection for a chronic sinus condition.  

11.  Entitlement to service connection for residuals of upper respiratory infection. 

12.  Entitlement to service connection for a right wrist scar.

13.  Entitlement to service connection for depression, also claimed as anxiety reaction.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1978 to June 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to increased ratings for PTSD and left eye pterygium, and entitlement to service connection for right eye pterygium, bilateral knee conditions, bilateral foot conditions, DJD of the bilateral upper extremities, a left shoulder condition, a chronic sinus condition, residuals of upper respiratory infection, a right wrist scar, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for right eye pterygium was denied in a January 2001 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final January 2001 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for right eye pterygium.

3.  The Veteran's claim for service connection for a bilateral foot condition was denied in a January 2004 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the final January 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a bilateral foot condition.

5.  The Veteran's claim for service connection for a right knee condition was denied in a January 2004 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

6.  Evidence received since the final January 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a right knee condition.

7.  The Veteran's claim for service connection for a left knee condition was most recently denied in a March 2005 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

8.  Evidence received since the final March 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left knee condition.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision that denied the Veteran's claim for entitlement to service connection for right eye pterygium is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the final January 2001 rating decision is new and material; the criteria to reopen the claim for entitlement to service connection for right eye pterygium have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).

3.  The January 2004 rating decision that denied the Veteran's claim for entitlement to service connection for a bilateral foot condition is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  Evidence received since the final January 2004 rating decision is new and material; the criteria to reopen the claim for entitlement to service connection for a bilateral foot condition have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).

5.  The January 2004 rating decision that denied the Veteran's claim for entitlement to service connection for a right knee condition is final.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).

6.  Evidence received since the final January 2004 rating decision is new and material; the criteria to reopen the claim for entitlement to service connection for right knee have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).

7.  The March 2005 rating decision that denied the Veteran's claim for entitlement to service connection for a left knee condition is final.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).

8.  Evidence received since the final March 2005 rating decision is new and material; the criteria to reopen the claim for entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Petition to Reopen Claim for Right Eye Pterygium

Service connection for right eye pterygium was last denied in a January 2001 rating decision, on the basis that the condition neither occurred in nor was caused by service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the January 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In April 2009, the Veteran filed a claim for service connection for a right eye condition.  The AOJ recharacterized the claim as a petition to reopen the previously denied claim.  In a November 2009 rating decision, the AOJ denied the Veteran's petition to reopen finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in January 2001 includes additional lay statements from the Veteran, private treatment records, and additional ophthalmological examinations.  All the evidence is new, in that it was   not previously of record at the time of the January 2001 rating decision.  Furthermore, the private treatment records and the Veteran's lay statements are material because they relate to the Veteran's in-service and post-service right eye symptoms.  As this evidence goes to one of the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for right eye pterygium is reopened.

Petitions to Reopen Claim for Right Knee and Bilateral Foot Conditions

The Veteran's claims of entitlement to service connection for a right knee and bilateral foot conditions were denied in a January 2004 rating decision, on the basis that there was no evidence of the claimed right knee or bilateral foot conditions.  Although the Veteran was notified of this rating decision and his appellate rights   in a January 11, 2004 letter, he did not appeal.  Additionally, new and material evidence regarding these claims was not received within the appeal period.  As such, the January 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In a March 2009 statement the Veteran asserted that he had yet to receive a rating decision on his claims for service connection for a right knee and bilateral foot conditions.  In an April 2009 statement, the Veteran indicated that he had not     been provided a copy of the January 2004 rating decision.  While the Board acknowledges the Veteran's assertion, there is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, in addition to asserting nonreceipt, the claimant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  

The record shows that the January 2004 rating decision and notice of the Veteran's appellate rights was mailed to the Veteran's address of record at that time, and the correspondence was not returned as undeliverable.  In this regard, the Board points out that the address to which the January 2004 rating decision and notice letter    was mailed is the same address on various other correspondence to and from the Veteran dating from October 2000 through April 2005.  Additionally, on a June 2004 correspondence to VA, the Veteran affirmatively indicated that the same address was his current address.  Accordingly, the presumption of regularity applies to show that the Veteran was properly notified of the January 2004 rating decision.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) ("[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"); see also Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007) (stating an appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity).

The RO construed the Veteran's March 2009 statement as a petition to reopen his claims for a right knee and bilateral foot conditions.  In a November 2009 rating decision, the AOJ denied the Veteran's petitions to reopen finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claims in January 2004 includes additional private treatment records, lay statements from the Veteran, and a September 2009 VA examination report.  All the evidence is new, in that it was not previously of record at the time of the January 2004 rating decision.  Furthermore, the private treatment records, lay statements, and VA examination report are material because they relate to the Veteran's current right knee and bilateral foot conditions and the initial onset of his symptoms.  As this evidence goes to one of the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for a right knee and bilateral foot conditions are reopened.

Petition to Reopen Claim for a Left Knee Condition

Service connection for a left knee condition was originally denied in a January 2004 rating decision, on the basis that while the Veteran was treated for a left knee injury during service, there was no evidence of any residual left knee condition.  In June 2004, the Veteran submitted additional lay evidence regarding his ongoing left knee symptoms.  The RO readjudicated the Veteran's left knee claim in a March 2005 rating decision.  Although the Veteran was notified of this rating decision and his appellate rights in an April 12, 2005 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the March 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

As noted above, the Veteran has asserted that he did not receive notice of the January 2004 and March 2005 rating decisions.  Nevertheless, the record shows   that copies of both ratings decisions and notice of the Veteran's appellate rights were mailed to the Veteran's then address of record; the correspondences were     not returned as undeliverable.  As noted above, notice of the January 2004 rating decision was mailed to the address the Veteran indicated was his present address    of record on his June 2004 correspondence.  With regard to the notice of the    March 2005 rating decision, it was mailed to the same address.  In his April 2009 correspondence, the Veteran stated that the notices of the January 2004 and March 2005 rating decisions were not provided to him at his current address.  While it is true that the notices were not mailed to the address specified in the April 2009 correspondence, that address was not the Veteran's address of record at the time notices were mailed.  While it is unclear when the Veteran's address changed,      the April 2009 correspondence was the first time that the Veteran indicated that    the specified address was his current address.  It is the Veteran's responsibility to keep VA informed of changes of address, and if he does not, VA is not obligated    to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265  Accordingly, as the notice were mailed to the Veteran's then address of record and were not returned as undeliverable, the presumption of regularity applies to show that the Veteran was properly notified of the March 2005 rating decision.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992); see also Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007).   

The RO construed the Veteran's March 2009 statement as a petition to reopen      his claim for a left knee condition.  In a November 2009 rating decision, the AOJ denied the Veteran's petition to reopen finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in March 2005 includes additional private treatment records, lay statements from the Veteran, and a September 2009 VA examination report.  All the evidence is new, in that it was not previously of record at the time of the March 2005 rating decision.  Furthermore, the private treatment records, lay statements, and VA examination report are material because they indicate that the Veteran is diagnosed with a left knee condition and discuss the relationship of that condition to the Veteran's military service.  As this evidence goes to one of the previously unestablished elements     for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a left knee condition is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right eye pterygium is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left knee condition is reopened.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The evidence of record suggests there are outstanding VA and private treatment records that may be relevant to the Veteran's claims.  In December 2012, the Veteran indicated that he had received treatment at the Altoona VA medical center and requested that VA obtain records from that facility.  To date, the record does not contain any VA treatment records.  Accordingly, on remand all outstanding VA treatment records should be associated with the record. 

With regard to private treatment records, the Veteran provided completed VA Forms 21-4142 authorizing VA to obtain private treatment records from Dr. S. K. of Piedmont Physicians Group, Southern Regional Medical Center, Dr. R. W., and Ankle and Foot of Georgia.  With regard to records from Dr. S. K. and Piedmont Physicians Group, while some records were obtained in April 2009, in August 2009 the Veteran authorized VA to obtain updated treatment records.  To date, VA has not requested or otherwise obtained updated treatment records from that provider.  With regard to the other private treatment records, to date, the records have not been requested by VA or otherwise obtained.  

Additionally, the Board finds that additional examinations and/or opinion are necessary for some of the Veteran's claims.  The Veteran was provided a VA examination in September 2009, at which time he was diagnosed with bilateral knee patellofemoral syndrome, left shoulder rotator cuff syndrome, bilateral plantar fasciitis with right hallux valgus, chronic left maxillary sinusitis, and a right wrist scar.  However, the examiner did not provide a medical opinion addressing whether the Veteran's current diagnoses were related to his military service.  To date,        the record does not contain opinions addressing the Veteran's bilateral knee patellofemoral syndrome, left shoulder rotator cuff syndrome, bilateral plantar fasciitis with right hallux valgus, chronic left maxillary sinusitis, and right wrist scar.  Accordingly, on remand such opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's left knee patellofemoral syndrome, respiratory, and sinus conditions, additional examination and/or opinions are needed.  With regard to the Veteran's respiratory condition, the examiner indicated that the Veteran did not currently have and had never been diagnosed with a respiratory condition, but later contradicted that statement by noting that the Veteran's respiratory condition required use of oral or parenteral corticosteroid medication.  With regard to the Veteran's sinus condition, the examiner indicated that that the Veteran had allergic rhinitis, but did not acknowledge or address the September 2009 examiner's diagnosis of chronic maxillary sinusitis.  With regard to the Veteran's left knee patellofemoral syndrome and allergic rhinitis, the examiner opined that they were less likely than not related to service.  However, while the examiner recited various facts, the examiner did not explain the significance of those facts or why they supported the negative opinions.  


Although the Veteran was provided VA examinations assessing his left eye pterygium, these examinations did not diagnose any right eye condition or     address the relationship, if any, of the Veteran's right eye symptoms to his military service.  The Veteran has reported ongoing right eye symptoms during and since service.  The Veteran's service treatment records confirm that he was treated for conjunctivitis   and right eye pterygium.  Based on the foregoing, the Board finds that a VA eye examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the Board notes that the Veteran's last VA psychiatric examination was in August 2009, more than six years ago.  As the Board is remanding the claim for other matters, for the sake of efficiency, the Board finds that the Veteran should be provided a contemporaneous VA examination to assess the nature and severity of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran since his discharge from active service in 2000, to include treatment records from the Altoona VA medical center.  All attempts to obtain these records must be documented in the claims file.  If records do not exist, the claims file should be annotated and the Veteran notified that records do not exist.

2.  Ask the Veteran to provide a completed release      form with the names and addresses of all medical care providers who have treated him for his claimed disabilities, to include Dr. S. K., Southern Regional Medical Center, Piedmont Physicians, Dr. R. W., and Ankle and Foot of Georgia.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such. 

3.  After the above development is completed to the  extent possible, schedule the Veteran for a VA orthopedic examination to determine the relationship, if any, between his bilateral knee patellofemoral syndrome, left shoulder rotator cuff syndrome, and a bilateral upper extremity condition and his military service.  Following review of the claims file, the examiner should:

a.  Identify any knee, left shoulder, or bilateral upper extremity diagnoses found.

b.  For each knee diagnosis, to include bilateral patellofemoral syndrome, state whether it is at least        as likely as not (50 percent or greater probability) that the condition is related to the Veteran's active service.  Please explain why or why not.  In rendering the above requested opinions, the examiner should address the April 1991 service treatment records regarding the Veteran's left knee. 

c.  For each shoulder or upper extremity condition,          to include left shoulder rotator cuff syndrome or strain/sprain, and bilateral upper extremity paresthesia state whether it is at least as likely as not that the conditions are related to the Veteran's active service.  Please explain why or why not.  In rendering the requested opinions, the examiner should address the   April 1994 report of medical history noting ongoing left shoulder weakness and tenderness and the March 7, 2000 service treatment record diagnosing right shoulder bursitis.

4.  Schedule the Veteran for a VA foot examination to address the Veteran's claim for service connection for a bilateral foot condition.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any right or left foot condition identified. For any diagnosis found, to include bilateral plantar fasciitis and right hallux valgus, the examiner should provide an opinion as to whether any current right or left foot disability is at least as likely as not (50 percent probability or greater) related to service.  Please explain why or why not.

5.  Schedule the Veteran for a VA examination to address the Veteran's claims for service connection for sinus condition and residuals of upper respiratory infection.  Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any sinus and upper respiratory conditions identified.  For any condition identified, to include allergic rhinitis and chronic maxillary sinusitis, the examiner should provide an opinion as to whether any current sinus and upper respiratory conditions is at least as likely as not (50 percent probability or greater) related to service.  Please explain why or why not.  In rendering the above opinions, the examiner should address the service treatment records from September 8, 1987 indicating the Veteran had allergies, the November 1991 diagnosis of an upper respiratory infection, and the April 28, 1998 entry indicating that the Veteran had sinus problems. 

6.  Schedule the Veteran for a VA eye examination to address the Veteran's claim for service connection for      a right eye condition, as well as the current nature and severity of his left eye pterygium.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  Following review of the claims file and examination        of the Veteran, the examiner should identify all symptomatology associated with the Veteran's left        eye pterygium.  

Additionally, with respect to the right eye, the examiner should provide the diagnosis for any right eye conditions identified and if any condition is a refractive error, it should be so stated.  For any diagnosed right eye disability, to include right eye pterygium, the examiner should opine whether any current right eye condition is at least as likely as not (50 percent probability or greater) related to service, to include the Veteran's in-service diagnoses of right eye conjunctivitis and the March 1995 diagnosis of right eye pterygium.  Please explain why or why not.

7.  Schedule the Veteran for a VA scar examination to address the Veteran's claim for service connection for a right wrist scar.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any current right wrist scar is at least as likely as not (50 percent probability or greater) related to service, to include the Veteran's November 1989 right wrist laceration while putting a bunk bed together.  Please explain why or why not, to include whether the description of the injury provided in the 1989 service treatment record is consistent with the right wrist scar noted on examination.

8.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all   clinical findings should be reported in detail.  If the   Veteran is diagnosed with a psychiatric condition distinct and unrelated to his PTSD, the examiner should state whether it is at least as likely as not (50 percent probability or greater) the condition is related to service.  Please explain why or why not.  

9.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

      
      
______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


